DETAILED ACTION
Applicant's submission filed on 12 September 2022 has been entered.  Claims 16 is currently amended; no claims are cancelled; claims 1-15 and 17-20 are previously presented; no claims have been added.  Claims 1-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 8, filed 12 September 2022, with respect to “Claim Objections” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the objection.   
Applicant’s arguments, see pages 8-9, filed 12 September 2022, with respect to “Rejections under 35 U.S.C> 102 and 103” have been fully considered but they are not persuasive.  Applicant argues that Google does not teach “cancelling the LBT failure recovery procedure based on … receiving, during the LBT failure recovery procedure, downlink information indicating BWP switching for the cell.   
The examiner respectfully disagrees.  Under broadest reasonable interpretation, claims 1 and 15 are all directed to:
A method comprising: …
cancelling the LBT failure recovery procedure based on receiving, during the LBT failure recovery procedure, downlink information indicating BWP switching for the cell.
Claim 8 varies from this as still a method comprising, but the cancelling is based instead on receiving reconfiguration parameters for the cell.  None of the claims specify what is receiving the “downlink information” or “reconfiguration parameters”, just that the cancelling the LBT failure recovery procedure is based on this receiving.  The Google document on p. 3 and 4 describes the LBT failure recovery procedure, where page 3 describes how the LBT failure is detected and page 4 considers various ways of handling the LBT failure recovery.  Among these are within Proposal 5-9, UE attempts to switch the BWP (Proposal 5), if the LBT failure is not resolved by the switching of BWP and the serving cell is the PCell, then the UE declares RLF (Proposal 6), this leads to the UE sending an extended secondary cell failure report (Proposal 7&8), where the secondary cell failure report include information on the LBT failure and when this is received the cell is expected to be deactivated or released (Proposal 9).  These proposals follow logically from one to another, and from all these proposals, one of ordinary skill in the art would understand that if the secondary cell failure report is sent/received, this indicates that the LBT failure was not resolved by switching the BWP and hence indicates that BWP switching occurred for the cell.  Also, with the reception of the secondary cell failure report is that the cell is deactivated or released, and hence LBT failures can no longer occur until the cell is reassigned and used again, so if there is no LBT failures, the LBT failure recovery procedure is effectively cancelled.  The examiner respectfully suggests the applicant to amend the claims to clarify what exactly is happening that may differentiate the claims from the above interpretation should they disagree with the interpretation their broad claim language has resulted in.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Google: “Consistent LBT failure detection and recovery”, 3GPP Draft; R2-1910688 Consistent LBT Failure Detection and Recovery, Prague, Czech Republic, August 2019, hereafter referred Google.  Google was cited in applicant’s IDS filed 12 January 2021.

Regarding claim 1, Google teaches a method comprising:
determining, by a wireless device, a quantity of listen-before-talk (LBT) failures for an active uplink bandwidth part (BWP) of a cell (Google, p. 3, lines 6-8 and p. 4, lines 11-15; the UE keeps track of the number of uplink transmission attempts and the number of uplink transmission failures due to LBT issues over the window W, where the UE will typically detect an LBT problem in the configured BWP);
sending, based on the quantity satisfying a threshold, an uplink signal associated with an LBT failure recovery procedure for the active uplink BWP of the cell (Google, p. 3, lines 6-9, p. 4, lines 11-37; the UE declares an LBT problem when the number of LBT failures is greater than threshold, where the UE typically detect an LBT problem in the configured BWP and the UE can send a secondary cell failure report to the MgNB); and
cancelling the LBT failure recovery procedure based on at least one of:
receiving, during the LBT failure recovery procedure, LBT failure recovery reconfiguration parameters for the cell;
receiving, during the LBT failure recovery procedure, downlink information indicating BWP switching for the cell (Google, p. 4, lines 16-40; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed, where the further action includes the UE sending the secondary cell failure report that causes the SCell to be deactivated/released.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved);
deactivating the cell during the LBT failure recovery procedure; or
receiving, by a medium access control (MAC) layer of the wireless device from a radio resource control (RRC) layer of the wireless device and during the LBT failure recovery procedure, a request to reset the MAC layer.

Regarding claim 8, Google teaches a method comprising: 
determining, by a wireless device, a quantity of listen-before-talk (LBT) failures for an active uplink bandwidth part (BWP) of a cell (Google, p. 3, lines 6-8 and p. 4, lines 11-15; the UE keeps track of the number of uplink transmission attempts and the number of uplink transmission failures due to LBT issues over the window W, where the UE will typically detect an LBT problem in the configured BWP); 
sending, based on the quantity satisfying a threshold, an uplink signal associated with an LBT failure recovery procedure for the active uplink BWP of the cell (Google, p. 3, lines 6-9, p. 4, lines 11-37; the UE declares an LBT problem when the number of LBT failures is greater than threshold, where the UE typically detect an LBT problem in the configured BWP and the UE can send a secondary cell failure report to the MgNB); and 
cancelling the LBT failure recovery procedure based on receiving, during the LBT failure recovery procedure, reconfiguration parameters for the cell (Google, p. 4, lines 16-22; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed, where the further action includes the UE sending the secondary cell failure report that causes the SCell to be deactivated/released.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved and the parameter of the BWP is being reconfigured from one default configured BWP to a different BWP).

Regarding claim 15, Google teaches a method comprising: 
sending, by a wireless device and based on a determination of one or more listen-before-talk (LBT) failures for an active uplink bandwidth part (BWP) of a cell, an uplink signal associated with an LBT failure recovery procedure for the active uplink BWP of the cell (Google, p. 3, lines 6-9, p. 4, lines 11-37; the UE declares an LBT problem when the number of LBT failures is greater than threshold, where the UE typically detect an LBT problem in the configured BWP and the UE can send a secondary cell failure report to the MgNB); and 
cancelling the LBT failure recovery procedure based on receiving, during the LBT failure recovery procedure, downlink information indicating BWP switching for the cell (Google, p. 4, lines 16-40; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed, where the further action includes the UE sending the secondary cell failure report that causes the SCell to be deactivated/released.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved).

Regarding claim 2, Google teaches the method of claim 1 above.  Further, Google teaches further comprising:
setting, based on the cancelling the LBT failure recovery procedure, the quantity of LBT failures to zero (Google, Fig. 3, p. 2, lines 16-24 and p. 4, lines 11-22; Examiner contends that the figures illustrate a scenario where the counter for the quantity of LBT failures has a threshold set to 5, so that if 5 LBT failures occur within the timer, an LBT problem is declared.  The counter is set to zero.  Fig. 3 clearly depicts two scenarios, where the left scenario shows 5 LBT failures within the time window, and trigger RA procedure, followed by a new LBT failure (this time 3 failures in the time window detected) so LBT succeeds and the right scenario where 5 LBT failures occur, trigger RA procedure, and a new 5 LBT failures occur so consistent LBT failure is declared.  From these two scenarios, we know when the RA procedure is triggered, the UE undergoes LBT failure recovery and upon finishing the LBT failure recovery procedure which stops the LBT failure procedure from continuing (claimed as cancelling the LBT failure recovery procedure), the process and counter to detect LBT failure occurs again).

Regarding claim 3, Google teaches the method of claim 1 above.  Further, Google teaches wherein the determining the quantity of LBT failures comprises determining the quantity during a random access procedure associated with the cell (Google, Fig. 3, p. 3, line 21-p. 4, line 9; once the UE has determined that the UE may be experiencing consistent LBT failure, then the UE starts a random process procedure, where during the random access procedure, the UE keeps track of the number of LBT failures within the window as illustrated in Fig. 3).

Regarding claims 4, 12, and 19, Google teaches the method of claim 1, the method of claim 8, and the method of claim 15 above.  Further, Google teaches further comprising: 
cancelling, based on the quantity of LBT failures, a random access procedure associated with the cell, wherein the sending the uplink signal is based on the cancelling the random access procedure (Google, Fig. 3, p. 3, line 21-p. 4, line 9; on the left figure of Fig. 3, the RA procedure is triggered after the threshold number (5) of LBT failures occur in the window.  Following this, we see 4 LBT failures succeed and the LBT succeeds is recognized followed by the stop timer where the random access succeeds and the RA procedure ends).

Regarding claims 6 and 14, Google teaches the method of claim 1 and the method of claim 8 above.  Further, Google teaches wherein the sending the uplink signal comprises sending the uplink signal via a second cell different from the cell (Google, p. 4, lines 27-30; the UE can send an extended SCG failure report to the MgNB if the LBT failure is in the PCell).

Regarding claims 9 and 17, Google teaches the method of claim 8 and the method of claim 15 above.  Further, Google teaches wherein cancelling the LBT failure recovery procedure is further based on at least one of: 
receiving, during the LBT failure recovery procedure, downlink information indicating BWP switching for the cell (Google, p. 4, lines 16-22; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved); 
deactivating the cell during the LBT failure recovery procedure (Google, p. 4, lines 35-41; on reception of the message, the gNB is expected to deactivate the SCell); or 
receiving, by a medium access control (MAC) layer of the wireless device from a radio resource control (RRC) layer of the wireless device and during the LBT failure recovery procedure, a request to reset the MAC layer.

Regarding claim 10, Google teaches the method of claim 8 above.  Further, Google teaches wherein the reconfiguration parameters for the cell comprise LBT failure recovery reconfiguration parameters for the cell (Google, p. 4, lines 16-22; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved and the parameter of the BWP is being reconfigured from one default configured BWP to a different BWP, and the new BWP being the BWP that is used during the LBT failure recovery process).

Regarding claim 16, Google teaches the method of claim 15 above.  Further, Google teaches wherein the sending the uplink signal is based on a quantity of the one or more LBT failures exceeding a threshold (Google, p. 3, lines 6-9, p. 4, lines 11-37; the UE declares an LBT problem when the number of LBT failures is greater than threshold, where the UE typically detect an LBT problem in the configured BWP and the UE can send a secondary cell failure report to the MgNB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Google as applied to claim 1 above, and further in view of Terry et al. (US 2022/0039016 A1), hereafter referred Terry.

Regarding claim 7, Google teaches the method of claim 1 above.  Google does not expressly teach wherein the uplink signal comprises at least one of: 
a random access preamble; 
a scheduling request; or 
an LBT MAC control element.
However, Terry teaches wherein the uplink signal comprises at least one of: 
a random access preamble (Terry, [0178]-[0180]; the contention-free random access preamble for beam failure recovery request was transmitted by the MAC entity); 
a scheduling request; or 
an LBT MAC control element.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Google to include the above recited limitations as taught by Terry in order to determine transmission opportunities accurately for MAC procedures (Terry, [0075]).

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Google as applied to claims 1, 8, and 15 above, and further in view of Terry, further in view of Agiwal et al. (US 2021/0068162 A1), hereafter referred Agiwal.

Regarding claims 5, 13, and 20, Google teaches the method of claim 1, the method of claim 8, and the method of claim 15 above.  Google does not expressly teach initiating a beam failure recovery procedure for the cell;
causing transmission of:
an LBT MAC control element (LBT MAC CE) for the LBT failure recovery procedure; and 
sending a MAC protocol data unit (MAC PDU) comprising a logical channel of a MAC CE preceding a logical channel of the LBT MAC CE.
However, Terry teaches further comprising:
initiating a beam failure recovery procedure for the cell (Terry, [0180]; beam failure recovery request was transmitted by the MAC entity);
causing transmission of:
an LBT MAC control element (LBT MAC CE) for the LBT failure recovery procedure (Terry, [0073]; LBTR MAC CE is the LBT report procedure that provide historical information on previous UL LBT results); and
sending a MAC protocol data unit (MAC PDU) (Terry, [0077]; a MAC PDU is transmitted) comprising a logical channel of a MAC CE preceding a logical channel of the LBT MAC CE (Terry, [0078]; existing procedures may run when the MAC procedures executes before LBT is performed by the PHY layer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Google to include the above recited limitations as taught by Terry in order to determine transmission opportunities accurately for MAC procedures (Terry, [0075]).
Google in view of Terry does not expressly teach the MAC procedures include a beam failure recovery MAC control element (BFR MAC CE) for the beam failure recovery procedure.
However, Agiwal teaches the MAC procedures include a beam failure recovery MAC control element (BFR MAC CE) for the beam failure recovery procedure (Agiwal, [0112]; beam failure recovery response in a MAC Control Element).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Google in view of Terry to include the above recited limitations as taught by Agiwal in order to detect and quickly recover from beam failure on SCell (Agiwal, [0030]).

Claim 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Google as applied to claims 8 and 15 above, and further in view of Shi et al. (US 2021/0204345 A1), hereafter referred Shi.

Regarding claims 11 and 18, Google teaches the method of claim 8 and the method of claim 15 above.  Google does not expressly teach wherein cancelling the LBT failure recovery procedure comprises dropping a configured transmission associated with the LBT failure recovery procedure.
However, Shi teaches wherein cancelling the LBT failure recovery procedure comprises dropping a configured transmission associated with the LBT failure recovery procedure (Shi, [0103]; when determining that the link failure recovery is successful, the terminal device may drop a PUCCH configured in the SCell back to the SPCell).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Google to include the above recited limitations as taught by Shi in order to recover a link failure through a link recovery procedure (Shi, [0004]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/KENNY S LIN/Primary Examiner, Art Unit 2416